OFFICEOFTHEATTORNEYGENERALOFTEXAS
                              AUSTIN
  GROVERSELLERS
  ATrORNCY
         GENm?AL

mlwmble   a. 5. b6sm?enball
County AudiOor, Chambem County
Amhuao,   Texas



                             Rer   Authorsty     or the ~count~arrk to
                                   tura   ofor   to tha Tow8 Sat0   Hi*-




          Your npuost   on tha abow   8




                                                  8 the CouutT aidf
                                                   S0Paios10n.r~     ant
                                                  F in8truotlus     th6
                                                  0t!k l   llr
                                                            ~*oolatlon
                                                 would like ro%tleflbl

                                ., (At?tm 184~) ~Z'Orib~sr
                               .,
                          ho ha8 oattla, boaa, 6becp or .@etr #hall



    roeord bin brand in (18mmg     oountir       68 he tIresaneeeamrr.”
          A>-tio1eaem, V.A.C.z3.* (Aoto 1BM)        pmrlder:
          "The olericaof tke oomty o:,uTt8in their res~eOtiQ4B
    oou:ltties ~shall.keep 8 well bound boo%, in 0%ah
                                                    they aball
    reoonl the onrkn am? bmnda of aaeh indlrfd~ualwho way a:,ply
            for tbet gurpxm*. noting ln *very Inrteaa6 ,thedete
    to the.26
 non. c.     c. Mandanhall - Page e


         on whlob the brand or merk la rrosrdsu.-
                      provided for 113the foregoing artlele
              The moor&e                                    here
bbOoze     Void &U?ff
                   of GOfor06 IAte OmOt by Vim0  Or the pXWi4iOtU
of I.j&n. c. 0.   Bisndenhall- Pag 3




                           rbaord 6uah brand and/or msrk as he may
          *‘hng person !:.ay
     desire to use provided no other person has          suah brand
                                                 r eo o r dsd

     and/or mark, without regard to whether or not suoh person her
     previously reoorded a brand and/or mark.
           “*This hot shal,lnot apply to any oountp whlah shall have
      rs-reoorded all brand8 and marks within the past five (5) years.9
          “3eotion E . All lawa or part6 of lawa in oonfllot herawlth
     are hereby repealed.
          Yiaotion 3. The ract that 80 many reoorded marka and brands
     are out of date and have no ownerrhip,and are an nnneooeaary
     enounbemnce on the moordr of the County alerkr or rarlouo    ooun-
     tlea, oreatea an emergenoyan4 an lmpemtio~ pub110 neooeolty
     that the ConatltutlonalRule requiringbllla to be read on three
     several days ln eaoh fioueebe aurpedled,  and said Rule la hereby
     suspended and this AOt ahall take eifefib an4 be in foree irom an4
     after Its passage, and it le 80 enaots4.w
          It 1s a relonp, under Artlole 1002, V,A.>.C., ior any person,
rlthout authority of law, to destroy any book, paper or reeord required
ox permitted by law to be kept by any orrlcer wlthln thle state.
          The brand reoord books provided for In ArtlOle dSW3, supm,
are publla reootia an4 muat ba kept by the County clerk until autborlded
by the Legislature to dertroy them or turn them over to some other per-
son or aasoolatlon. AlthouCihF.B. 170, supra, maker tMad reoords to14
an4 or no roroe and etfaat, it 414 not authorlea deetruotlon or removal
or aaid ~-800~68rrom the county clerk~~8 orrioe. In the absence or legls-
latlvs authority it la our opinion that the 014 bran4 noor books oan
net be given to the Texas RlstorloalAsnoolatlon but must be kept by the
County Clerk.

                                          Yours very truly




Jk:4jm